OPINION OF THE COURT. MECHEM, D. J. —  1 The appellant’s claim to the fund is put upon one ground, viz: that it is- a surplus, of the foreclosure sale remaining after the satisfaction of the mortgagedebts, and as such belongs to him as mortgagor and owner of the equity of redemption. Although the appellee asked that the judgment be set aside and corrected, this was not done and the judgment remains in full force and effect. The judgment is con-, elusive as to the amount of the mortgage debts. As far as the record shows, the property was sold for less than the amount of the mortgage debts,-interest, attorney’s fees and costs. Therefore there is no surplus. Such being the foundation of apjtellant’s claim to the fund in- controversy, the court did not err in denying it.  2 As the appellant has no right to the fund, he is not interested in its disposal and for that reason the assignment of error to the finding of the court that the appellee is entitled to the fund, is not considered.' The judgment of the lower court is affirmed.